PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/087,676
Filing Date: 22 Nov 2013
Appellant(s): Atapattu et al.



__________________
Dennis Bennett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 8, 10, 11, 13, 15-23, 26 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US Patent No. 5,807,601; Sep. 15, 1998) in view of Reyes (US 2009/0061065 A1; March 5, 2009).
Regarding claims 8, 23 and 26, Carpenter discloses an imitation cheese composition comprising a dry blend of ingredients (col 6 lines 25-65). Carpenter discloses that the dry blend includes starch, emulsifying salts, and stabilizers. Carpenter discloses that starch can be present in an amount of 18.08% by weight of the entire cheese composition, which is 45% by weight of the dry ingredients, that emulsifying salts (e.g. sodium hexametaphosphate) can be present in an amount of 0.3 wt%, which is 0.7% by weight of dry ingredients, and stabilizers in an amount of 1.29 wt%, which is 3% by weight of the dry ingredients (e.g. the dry ingredients making up 40.32% of the cheese composition, which is everything besides the oil and water components in Example 1). 

Reyes discloses a cheese product and further that the cheese product includes hydroxylpropyl distarch phosphate and starch sodium octenylsuccinate ([0019]). Reyes discloses that such starch components act as emulsifying starches giving the cheese product dual functionality with respect to shredding and melting. It would have been obvious to one of ordinary skill in the art to include hydroxylpropyl distarch phosphate and starch sodium octenylsuccinate as part of the starch in Carpenter so as to give the cheese product of Carpenter dual functionality.
With respect to the exact amount of each ingredient, it would have been obvious to one of ordinary skill in the art to vary the amount of each ingredient. Carpenter discloses that the amount of starch changes the melting property of the cheese and therefore it would have been obvious to increase the amount of starch if a harder cheese was desired. Reyes further teaches that the different type of starch components act as emulsifying starches to give the cheese product dual functionality with respect to shredding and melting and therefore it would have been obvious to vary the amount of each starch component through routine experimentation to provide a cheese product having desired shredding and melting capabilities. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Carpenter teaches the same ingredients as claimed for the cheese analogue and therefore the cheese analogue is considered to be allergen free and vegan.
Carpenter further teaches that the dry blend is in an amount of 40.32% of the cheese composition in Example 1, and further combined with water and a fat (e.g. oil) to form the cheese analogue, wherein the water is present in an amount of from 20 to 60% water and fat is present in an amount from 0 to 30% fat, thus overlapping the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Carpenter discloses a vegan cheese analogue as described above, and further teaches that it is firm enough for shredding (col 6 lines 25-35) and can be imitation mozzarella, therefore stretching similar to mozzarella cheese. Carpenter discloses the same ingredients as claimed and in similar amounts and therefore, absent a showing that the imitation cheese of Carpenter does not possess the claimed characteristics, the cheese of Carpenter is considered to stretch similar to mozzarella, be firm enough for shredding and emulsion and color stable.
Regarding claim 10, 11, 13, 15 and 16, Carpenter teaches that the blended cheese can further include an acidulant, such as sorbic acid (col 6 lines 10-15 and 60). 
Regarding claims 17-20, Carpenter teaches that the imitation cheese can include salt in an amount of 1.99% by weight of the entire cheese composition, which is 5% by weight of the dry ingredients (e.g. 40.32% dry ingredients), thus falling within the claimed ranges. 
Regarding claims 21 and 22, Carpenter teaches a dry blend as described above with respect to claim 8, the dry blend being dry and therefore not containing any water. Therefore, Carpenter meets the claimed limitations of comprising less than 5% water. 
Regarding claims 43 and 44, Carpenter discloses that the starch can include corn starch and potato starch that can be acid treated, oxidized, native, or combinations thereof (col 3 lines 25-50). Carpenter, however, fails to teach the starch further including hydroxylpropyl distarch phosphate and starch sodium octenylsuccinate as claimed.
Reyes discloses a cheese product and further that the cheese product includes hydroxylpropyl distarch phosphate and starch sodium octenylsuccinate ([0019]). Reyes discloses that such starch components act as emulsifying starches giving the cheese product dual functionality with respect to shredding and melting. It would have been obvious to one of ordinary skill in the art to include hydroxylpropyl distarch phosphate and starch sodium octenylsuccinate as part of the starch in Carpenter so as to give the cheese product of Carpenter dual functionality.
With respect to the exact amounts and each starch component: 



This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US Patent No. 5,807,601; Sep. 15, 1998) and Reyes (US 2009/0061065 A1; March 5, 2009) as applied to claim 10 above, and further in view of Jacobson et al. (US 2006/0062885 A1; Mar. 23, 2006).
Regarding claim 12, Carpenter discloses an imitation cheese comprising an acidulant as described above, but does not specifically teach one of the claimed acidulants.
Jacobson discloses an imitation cheese product and further teaches such product to contain acidulants such as acetic or citric acid ([0039]).
As both Carpenter and Jacobson teach imitation cheese products comprising an acidulant, it would have been obvious to substitute one known acidulant for another and . 

(2) Response to Argument
Appellant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive.   
Appellant argues on pages 6-9 that Carpenter fails to teach the claimed characteristics of the cheese analogue. Appellant states that Carpenter fails to teach that the “salad shred” do not separate into solids and oils when heated.
This is not found persuasive as Carpenter clearly teaches an imitation cheese analogue. With respect to the shreds of cheese not separating into solids and oils when heated, the examiner notes that such limitation is functional language and describes the cheese for what it does rather than what it is. 
Carpenter discloses an imitation cheese composition comprising a dry blend of ingredients (col 6 lines 25-65) that includes starch, emulsifying salts, and stabilizers (e.g. the dry ingredients making up 40.32% of the cheese composition, which is everything besides the oil and water components in Example 1). 
As Carpenter discloses a vegan cheese analogue comprising the same claimed ingredients as described above, and further teaches that it is firm enough for shredding (col 6 lines 25-35) and can be imitation mozzarella, therefore stretching similar to mozzarella cheese,  absent a showing that the imitation cheese of Carpenter does not possess the claimed characteristics, the cheese of Carpenter is considered to stretch similar to mozzarella, be firm enough for shredding and emulsion and color stable.

Appellant further argues on pages 10-15 that Carpenter Formula #2 did not produce a viable analogue cheese that could be shredded, diced, or sliced. Appellant states that Formula #2 was selected as a closer comparison to the claimed invention based on its starch and moisture levels. 
This is not found persuasive for many reasons. The examiner references Formula #1 of Carpenter in the above rejection for teaching the dry blend. Formula #1 actually has a higher amount of starch than Formula #2 and further Carpenter discloses that Formula #1 is for shredding while Formula #2 is for melting. Therefore, it is not clear why appellant thought Formula #2 was more representative of the claimed invention. 
Further, appellant has not used the dry blend of Carpenter to prepare a cheese according to the testing requirements of the claim, wherein 40 to 70% of the dry blend combined with water and fat were used to make the cheese analogue. Even though appellant was able to operate within the disclosure of Carpenter and come up with something that appellant asserts is not shreddable does not negate the explicit teaching in the prior art that the cheese is shreddable. “Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result 
The requirements for a cheese to be considered “shreddable” are not supported by an explicit definition in the instant specification and are much narrower than the plain meaning of the term “shreddable”. The Declaration filed March 13, 2020 clearly demonstrates that the cheese according to Carpenter was able to be shredded and therefore the prior art meets the limitations of the claims. Appellant’s assertion that the higher levels of starch do not provide efficient shredding is disingenuous as appellant failed to decrease the water content when the starch content was increased. Appellant argues that the water content was decreased from 48% to 43%, however, the starch increased from 5% to 25% and 30%. A 5% decrease in water does not provide sufficient showing to state that the higher levels of starch do not provide shredding. The firmness of a cheese is clearly going to be influenced by the solids content.  
Appellant also chose to compare against Example 2 of Carpenter, which was explicitly disclosed to be for melting and not shredding. It is not clear why appellant did not compare Example 1 of Carpenter, which is what the examiner references to above in the rejection regarding the specific amounts of ingredients. Even if appellant had 
The Boone Declaration filed March 13, 2020 appellant relies upon to show that Carpenter fails to teach a viable cheese analogue does not represent the closest prior art and therefore does not overcome the rejection for all the reasons stated above. 
Appellant further argues on pages 15-16 that Carpenter has no need for the advantages provided by Jacobson. This is no found persuasive as the examiner is relying upon Jacobson to show different known acidulants. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
 Therefore, as Carpenter teaches that the cheese analogue comprises an acidulant, it would have been obvious to use one of the known acidulants as taught by Jacobson. 

From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the appellant asserts his right to a patent. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 all such cases, there is nothing patentable unless the appellant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
In
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
re
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

There is nothing unexpected regarding the combination of the claimed starches as they all continue to function predictably as starch. 
Appellant’s arguments on page 18 with respect to the art as a whole teaching away from the claimed compositions is not found persuasive. Again, to rebut a case of obviousness and establish criticality of the claimed components, a comparison of the closest prior art, which is Carpenter, needs to be shown. As stated above, Formula 1 in 
Further, the requirements for a cheese to be considered “shreddable” are not supported by an explicit definition in the instant specification and are much narrower than the plain meaning of the term “shreddable”. The Declaration filed March 13, 2020 clearly demonstrates that the cheese according to Carpenter was able to be shredded and therefore the prior art meets the limitations of the claims.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEPHANIE A COX/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                               



Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791
                                                                                                                                                                                                        /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.